Citation Nr: 1637651	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-22 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee condition.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1961 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Board remanded the appeal for further development.


REMAND

As noted in the Board's August 2014 remand, the Veteran has contended that he is entitled to compensation under 38 U.S.C.A. § 1151 for a right knee condition, which the Veteran claimed developed as a result of an August 2007 total knee arthroplasty at a VA facility.  The Board found that remand was necessary to obtain an opinion as to whether any additional disability that was caused by the August 2007 total knee arthroplasty and related care was an event not reasonably foreseeable.

Additionally, the Board noted that in July 2012, a VA clinician opined not only that the Veteran's service-connected traumatic brain injury (TBI) residuals have not affected the Veteran's ability to perform substantial gainful employment, but also that his nonservice-connected permanent right knee impairment renders his ability to perform substantial gainful employment unlikely.  The examiner found that the Veteran's right knee impairment is essentially equivalent to amputation of the right leg, and thus, necessitates aid and attendance to assist in activities of daily living and results in significant interference with driving a motor vehicle.

The Board found that, in opining that the Veteran's service-connected TBI residuals have not affected the Veteran's ability to work while noting that the Veteran's right knee impairment has affected his ability to work, it appears as though the July 2012 examiner failed to consider the extent to which the Veteran's apraxia has contributed to his current right knee impairment.  As such, the Board found that VA must obtain an opinion regarding whether the Veteran's right knee condition was caused or aggravated by his apraxia, a residual of his service-connected TBI, and that notice as to this issue should also be sent to the Veteran on remand.

Additionally, in the August 2014 remand, the Board found that the Veteran's claims of entitlement to TDIU and automobile/adaptive equipment needed to be remanded because they are inextricably intertwined with the Veteran's claim of entitlement to compensation for his right knee condition.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The Board finds that another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As stated by the Veteran's representative, in a July 2016 informal hearing presentation, it appears that the RO proceeded to adjudicate the Veteran's claims without ensuring substantial compliance with the Board's August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, it appears that the Veteran may not have received correspondence from VA, to include notifications regarding scheduling of VA examinations, because such correspondence was returned to sender as undeliverable.

By way of background, the claims file shows that the Veteran has moved multiple times during the appeals process, to include temporary relocations from Minnesota to Arizona around wintertime.  At times, the Veteran would notify VA of such temporary relocations.  See, e.g., letters dated October 19, 2009, and April 12, 2011, from the Veteran's representative, and the August 2011 Form 9.  Since the August 2014 remand, however, it does not appear from the claims file that the Veteran himself has provided information regarding his location.  The last correspondence received from the Veteran is an October 2012 signed statement indicating that he had no additional evidence to submit following a September 2012 statement of the case, which was sent to his address in Twin Lakes, Minnesota.

The Board acknowledges that, in November 2014, the RO conducted a search of the Veteran's location, identifying the Veteran's possible address as being in Carpenter, Iowa.  However, the Veteran was subsequently scheduled for VA examinations in Arizona, which were canceled, and then he was scheduled for examinations in Minneapolis, which were canceled apparently due to the Veteran's failure to report.  Additionally, some VA correspondence, to include an April 2015 notice of the requirements for secondary service connection, was sent to the Veteran's Iowa address and has not been returned as undeliverable at this point in time, while other VA correspondence, to include a July 2015 statement of the case, sent to the same Iowa address has been returned as undeliverable.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when "an RO has sent to a Veteran notice of an RO decision but that notice was returned as undeliverable, that RO has the obligation to ascertain by a review of the claims file whether there are 'other possible and plausible addresses' for the Veteran."  Woods v. Gober, 14 Vet. App. 214, 220-21 (2000) (quoting Cross v. Brown, 9 Vet. App. 18, 19-20 (1996)).  While the Board acknowledges that the duty to assist is not always a one-way street, the Board finds that, consistent with Woods, the RO should make reasonable attempts to ascertain the Veteran's possible and plausible addresses in order to ensure substantial compliance with the Board's August 2014 remand directives.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Make reasonable attempts to ascertain the Veteran's possible addresses, and associate documentation of such attempts with the Veteran's claims file.

2.  After determining the appropriate address(es), send the Veteran and his representative notice of the information or evidence needed to establish entitlement to secondary service connection.  The notice should invite the Veteran to submit any additional evidence or argument he has in his possession that may further his claim.  Additionally, the Veteran should be asked to submit, or authorize VA to obtain, any records that may be relevant to the Veteran's claims.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.

3.  After associating any records obtained by way of the above development, arrange for the Veteran to be examined by an appropriate clinician. All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

First, identify any additional disability caused by the Veteran's August 2007 right total knee arthroplasty and VA care associated with that procedure by comparing the Veteran's condition immediately before the beginning of the treatment upon which the claim is based to the Veteran's condition after such treatment and determining whether there is a causal link between any additional disability and the procedure.

Second, provide an opinion as to whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

Third, provide an opinion as to whether the identified additional disability was an event not reasonably foreseeable.  That is, was the event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

Fourth, provide an opinion as to whether it is at least as likely as not that the Veteran's right knee condition was caused or aggravated by his apraxia, which is a manifestation of his service-connected TBI.  If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's right knee disability prior to aggravation by apraxia.

Fifth, provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner is asked to note that residuals of the Veteran's service-connected disabilities, such as apraxia, should be considered in this regard.

Sixth, the examiner should state whether the Veteran has loss or permanent loss of use of one or both feet due to a service-connected disability, and whether the Veteran has service-connected ankylosis of one or both knees or hips due to service-connected disability.  Again, the examiner is asked to note that residuals of the Veteran's service-connected disabilities, such as apraxia, should be considered in this regard.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the development requested has been completed, review the report of the requested opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

